DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on 7/11/2022 is acknowledged.  The traversal is on the ground(s) that there would not be a search burden.  Applicant asserts that the Species are not mutually exclusive from each other. The examiner is not persuaded because claims 1 and 2 require a passivation layer to be formed while claim 3 requires an electroactive layer. A passivation layer by definition does not have activity, electroactivity or otherwise. As previously indicated in the restriction, it is unclear how the same gases are used to form both a passivation layer and electroactive layer.
Turning to the differences between claims 1 and 2. Claim 1 requires formation of a passivating layer, while claim 3 forms a columnar passivation layer. The examiner notes that the columnar structure could be formed from an unpatterned layer, for example by etching or ablating. However, the columns could also be made by masking or other selective deposition steps. Applicant’s specification is completely silent to how the columnar structure are formed. 
Applicant further provisionally elected hydrogen as the gas that is used to form a passivating layer. The previous restriction did not require a single gas to be elected. The examiner requested identification of which gases were used to form the passivating layer and which gases were used to form the electroactive layer because both claims 1 and 3 refer to “a species comprising boron, phosphorus, antimony, selenium, tellurium, hydrogen, and/or a halogen”. The examiner was having difficulty determining what layer was being deposited in the method. Applicant’s specification, page 31, refers to gases that are used for a passivating layer, but there was no disclosure about what gases would make the electroactive layer. The examiner was searching for clues as to the deposition technique to determine if other reactants are used (is there a reaction occurring?), and if so what reactants they would be and what material layers they would form. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1 and 3 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53 and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	An enablement issue exists when the amount of experimentation required to practice the disclosed invention is “undue”. When determining “undue” experimentation the Wands factors are used, see MPEP 2164.01(a). 
Regarding claim 53,	
The first factor is breadth of the claim. Claim 2 and 53 are very broad. Although the claim limits the gas to fluorobenzene it does not state how the fluorobenzene is used. It could be any form of vapor deposition process. Alternatively, the fluorobenzene could merely be a carrier gas for a particulate deposition. 
	The second factor is the nature of the invention. Due to the breadth of the claim, it is not clear what the nature of the invention is. It is not even clear if the gaseous fluorobenzene is incorporated into the passivating layer.
	The third and fourth factors are the state of the prior art and the level one of ordinary skill. After searching, the examiner could find no use of a CVD process incorporating fluorobenzene as a reactant. Therefore, the state of the prior art and the level of one of ordinary skill in the art would not be familiar with how to use fluorobenzene to make a “passivating” layer.
	The fifth factor is predictability in the art. CVD processes should be predictable because chemical reactions are predictable. However, there are countless reactants that could potentially be used.
	The sixth and seventh factors are the amount of direction provided and the existence of working examiners. The specification provides no direction or working examples of fluorobenzene gas.
	The final factor is the quantity of experimentation needed to make or use the invention. Again, the examiner notes that it is not clear what fluorobezene is reacted with or what film product is formed (the passivating layer is only required to be passivating in contrast to a lithium metal layer).
	In view of the above factors, the examiner concludes that the use of fluorobenzene to make a “passivating” layer is not enabled.
Regarding claim 58,	
The first factor is breadth of the claim. Claim 2 and 58 are very broad. The claims incorporate any gas to make the claimed passivating structure. It is not clear how the gas is used. 
	The second factor is the nature of the invention. Due to the breadth of the claim, it is not clear what the nature of the invention is. The exposing step could be an etching process or a deposition process.
	The third and fourth factors are the state of the prior art and the level one of ordinary skill. The examiner could find no use of a CVD process forming columns when some of the columns are touching. The topological contact would limit the types of masking processes that can be used (such as stand off masks). In addition, the ablating or etching processes would need to incorporate non-trivial adaptations to allow columns to be separate but also in contact with each other. Therefore, the state of the prior art and the level of one of ordinary skill in the art are familiar with how to form the claimed structure.
	The fifth factor is predictability in the art. Deposition and/or ablation/etching should be predictable technologies. However, it is not clear what process is being used and what is contemplated as the invention.
	The sixth and seventh factors are the amount of direction provided and the existence of working examiners. The specification provides no direction or working examples of the formation of the patterned structure.
	The final factor is the quantity of experimentation needed to make or use the invention. Again, the examiner notes that it is not clear what techniques are contemplated. Accordingly, all patterning techniques would need to be tested and adapted to arrive at the claimed structure.
	In view of the above factors, the examiner concludes that the claimed structure is not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 contains the trademark/trade name “freon”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a gas and, accordingly, the identification/description is indefinite.
Claim Interpretation
	On page 50 of the specification, applicant states that a passivating layer is a layer that reduces reactivity of the lithium metal layer. Accordingly, any material less reactive than lithium falls within the scope of “passivating” such as protective materials or other active materials. This interpretation includes the active materials on page 79.
	Claim 2 refers to forming columns of an aspect ratio 0.5-1. Aspect ratio is defined on page 51. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 56, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAE et al. (US 2021/0104723) in view of LEE et al. (US 2018/0115021).
Regarding claim 2,	
	CHAE teaches a method of making an electrode that includes providing a lithium substrate layer 21 and vapor depositing a lithium pattern layer 22, [0033] and [0035]. The patterning uses a mask [0035]. As described above, the active material in the lithium pattern layer 22 is considered “passivating” insofar as it is less reactive than a lithium layer (i.e. contain non-lithium elements). The reference does not teach the specific aspect ratio of the lithium pattern layer but provides general structures in Figs. 2-7. 
When making a patterned electrode for a lithium battery LEE teaches similar columnar structures formed over an electrode abstract. The columnar structures have a diameter and height of 50 µm [0058] which would be a 1:1 aspect ratio. The columnar structures in Fig. 1B-C are the same as the patterned lithium layer in CHAE Fig. 5. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the aspect ratio of LEE with the patterned structure of CHAE as a change in size/shape of electrode protrusions with a reasonable expectation of success, MPEP 2144.04.IV.A.
Regarding claim 56,
	CHAE teaches the deposition can be plasma enhanced CVD [0033] (gas activated by plasma).
Regarding claim 59,
	The columns in CHAE and LEE do not contact each other.
Claim(s) 39, 41, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAE et al. (US 2021/0104723) in view of LEE et al. (US 2018/0115021) further in view of UPADDHYAYA et al. (US 2015/0221973).
Regarding claims 39, 41, and 48
	The references teach forming a patterned layer of active material by CVD but do not expressly teach the precursor gases used. However, UPADDHYAYA teaches when vapor depositing active material, oxygen can be a reactant and combined with an inert gas such as nitrogen (N2) [0019]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use oxygen as a CVD reactant in CHAE as a simple substitution of known precursor gases for depositing active material.
Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAE et al. (US 2021/0104723) in view of LEE et al. (US 2018/0115021) further in view of ZANKOWSKI et al. (US 2020/0194773).
Regarding claim 43,
	The references teach forming a patterned layer of CVD but do not teach exposing to SiF4 gas. However, ZANKOWSKI teaches forming a protective layer using a titanium precursor and water [0267]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to expose the electrode material to SF6 to form a protective film and improve device stability.
Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAE et al. (US 2021/0104723) in view of LEE et al. (US 2018/0115021) further in view of METZGER et al. (US 2020/0144594).
Regarding claim 44,
	The references teach forming a patterned layer of active material by CVD but do not expressly teach reacting a gas of COS, SO2 or CS2. However, METZGER teaches exposing active material to SO2 abstract to reduce gassing and improve initial capacity [0064]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use SO2 as a reactant in CHAE to improve gassing and initial capacity of the cell.
Claim(s) 41, 47, 49, 50 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAE et al. (US 2021/0104723) in view of LEE et al. (US 2018/0115021) further in view of JODIN et al. (US 2013/0260024).
Regarding claims 41, 47, 49, 50, and 60
	The references teach forming a patterned layer of active material by CVD but do not expressly teach reacting H2 gas. JODIN teaches a method of making lithium containing layers by CVD abstract. The lithium layers are for batteries [0001]. The reactants can be O2, N2O, H2 or NH3 [0074]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use O2, N2O, H2 or NH3 as a CVD reactant in CHAE as a simple substitution of known precursor gases for depositing lithium active material.
Claim(s) 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAE et al. (US 2021/0104723) in view of LEE et al. (US 2018/0115021) further in view of MANE et al. (US 2019/0341618).
Regarding claim 51,
The references teach forming a patterned layer of active material by CVD but do not teach reacting the electrode with SF6. However, MANE teaches that when making electrodes for cells [0003] a protective layer an be provided by reacting SF6 with a lithium layer [0031]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to expose the electrode material to SF6 to form a protective film and improve device stability.
Claim(s) 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAE et al. (US 2021/0104723) in view of LEE et al. (US 2018/0115021) further in view of KURIKI et al. (US 2011/0294005).
Regarding claim 54,
	The references teach forming a patterned layer of CVD but do not teach exposing to SiF4 gas. However, KURIKI teaches that when depositing active material for an electrochemical cell, silicon can be incorporated into the electrode [0138]-[0140]. When performing the CVD the gas can be SiF4 [0140]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to deposit silicon containing material as the electrode material as a simple substitution of known electrode materials used in batteries.
Claim(s) 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAE et al. (US 2021/0104723) in view of LEE et al. (US 2018/0115021) further in view of HSIEH et al. (US 2020/0208265).
Regarding claim 55,
	The references teach forming a patterned layer of CVD but do not teach exposing to acetylene (C2H2) gas. However, HSIEH teaches that when making a lithium electrode, acetylene and nitrogen can be used to react and form a graphene layer [0051]. The graphene layer provides improved capacity [0064]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to provide acetylene reactant to improve capacity of the battery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NOZUE (US 2016/0359161) uses hydrogen and acetylene gases in CVD when making a lithium-sulfur battery.
WOO et al. (US 2020/0212447) teaches a method of forming a lithium metal electrode with a protective layer (passivation layer) formed thereon abstract. The protective layer can be an inorganic layer and includes lithium containing materials such as lithium fluoride [0045]. The deposition of the protective layer can be by chemical vapor deposition [0048]. (LiF). 
YUSHIN et al. (US 2020/0235420) teaches CVD precursors for LiF can be Li2O and a fluorination gas such as F2 [0155]
VISCO et al. (US 2019/0237810) a method of passivating a lithium foil by exposure to carbon dioxide (CO2) or oxygen (O2) [0230].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712